FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                          OCTOBER 27, 2022
                                                                      STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2022 ND 180



Kathy Schmidt,                                         Plaintiff and Appellant
      v.
Margaret Hageness; Patrick Hageness;
Patricia Slaubaugh; Bonnie Strand;
Elaine Hornaday; and any unknown parties,                          Defendants
      and
Lutheran Social Services (LSS);
Guardian of Shirley M. Hageness;
Scott Landa Lutheran Social Services;
Eryn Jager Lutheran Social Services;
Diane Osland Lutheran Social Services,              Defendants and Appellees

                                  No. 20220138

Appeal from the District Court of McKenzie County, Northwest Judicial
District, the Honorable Robin A. Schmidt, Judge.

AFFIRMED.

Per Curiam.

Kathy Schmidt, Gilbert, AZ, self-represented, plaintiff and appellant.

Scott J. Landa, Grand Forks, ND, for defendants and appellees Lutheran
Social Services as Guardian for S.M.H.; Eryn Jager and Diane Osland.

Lawrence E. King, Bismarck, ND, for defendant and appellee Scott J. Landa.
                        Schmidt v. Hageness, et al.
                              No. 20220138

Per Curiam.

[¶1] Kathy Schmidt appeals from a district court order dismissing her quiet
title complaint based on lack of standing and res judicata. She argues the
district court erred by rejecting a document labeled “warranty deed” as
evidence of title. The same “warranty deed” was offered in Schmidt v.
Hageness, 2022 ND 179 (Schmidt I), to support a quiet title in a different
county. In that case we affirmed dismissal of Schmidt’s complaint based on
standing and res judicata because invalidity of the proffered deed was
adjudicated in Matter of the Guardianship and Conservatorship of S.M.H.,
2021 ND 104, 960 N.W.2d 811. In S.M.H., at ¶ 23, we affirmed that the
“warranty deed” relied on in both Schmidt complaints did not meet the
requirements of N.D.C.C. §§ 47-10-01 and 47-10-05; therefore, she did not have
a valid property interest and could not bring a quiet title action under N.D.C.C.
§ 32-17-01. For the reasons in Schmidt I, we summarily affirm here under
N.D.R.App.P. 35.1(a)(7).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte
     David W. Nelson, S.J.


[¶3] The Honorable David W. Nelson, S.J., sitting in place of VandeWalle, J.,
disqualified.




                                       1